Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 15, 2022 has been entered. Claims 1-9 and 11-15 remain pending in the application.

Response to Amendment
Claims 11-15 are added, and claims 1-9 and 11-15 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed January 14, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed May 13, 2022, with respect to the rejection(s) of claim 1 and 10 under 35 U.S.C. 103 (Kondo in view of Johnson, Ostensen, and Huang) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kondo in view of Johnson and Sato, as shown below. 

Claim Objections
Claims 1-2, 4, 9, and 11-14 are objected to because of the following informalities: 
the claim language such as “a control unit that controls” should be “a control unit configured to control”, and 
in claim 12, line 15, “dived” should be “divided”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data collection unit”, “a calculation unit”, “an image generation unit”, and “a control unit” in claims 1-2, 4, 9, and 11-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 15, the limitation “wherein multiple emissions can be used to increase the rank of measurement matrix, if large number of pixels is required” is not described in the specification. There is nothing in the specification disclosing a relationship between the rank of the measurement matrix and the number of emissions, so the specification does not detail how multiple emissions can increase the rank of the measurement matrix. Therefore, claim 15 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claim and the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 9645118 B2, published May 9, 2017) in view of Johnson (US 4222274 A, published September 16, 1980) and Sato (US 20150320395 A1, published November 12, 2015), hereinafter referred to as Kondo, Johnson, and Sato. 
Regarding claim 1, Kondo teaches an ultrasound diagnostic system (Fig. 1, ultrasonic imaging apparatus) comprising: 
a control unit that controls the plurality of elements such that at least one of the plurality of elements emits ultrasound and all or some of the plurality of elements receive scattered waves caused by the test object scattering the ultrasound (Fig. 1; see col. 7, lines 23-24 — “The control unit 72 controls the drive signal generating unit 20, the reception signal processing unit 30...”; see col. 6, lines 15-22 — “The drive signal generating unit 20 supplies one or plural drive signals for driving one or plural ultrasonic transducers to the ultrasonic probe 10, or adjusts amounts of delay of the drive signals based on the transmission delay pattern selected by the control unit 72 and supply the drive signals to the ultrasonic probe 10 such that the ultrasonic waves transmitted from the plural ultrasonic transducers 10a form a predetermined wavefront or an ultrasonic beam.”); 
a data collection unit that collects measurement data, which are data obtained from the elements that have received the scattered waves (see col. 6, lines 50-52 — “The reception data sampled by the sampling unit 41 is temporarily stored in the data storage unit 42...”); 
a calculation unit that calculates, for division regions into which an imaging region including all or a portion of the test object is divided, a scattered sound pressure intensity of each division region, which is the intensity of sound pressure of the scattered waves in the division region, on the basis of a first factor and a second factor of the division region (Fig. 1; see col. 13, lines 61-67 — “...the sound source information calculating unit 55 shown in FIG. 1 calculates a product of the inverse matrix [first factor] of the conversion matrix calculated by the inverse matrix calculating unit 54 and the reception signal matrix [second factor] generated by the sampling unit 41 with respect to the respective regions formed by dividing the section of the object into plural regions.”; Fig. 10; see col. 14, lines 1-2 —“...generating tomographic images by diving a section of the object into small regions.”), 
the first factor being constituted by arrival times each being a period from emission to reception of ultrasound that is emitted from a predetermined element among the plurality of elements, scattered by the test object in the division region, and received by a corresponding one of all or some of the plurality of elements (see col. 8, lines 44- 49 — “The reception signal rij, is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound.”), 
the second factor being constituted by the measurement data (see Abstract — “...a sampling unit for generating a reception signal matrix representing ultrasonic echoes from sampling points on a section of the object...”); and 
wherein the first factor is an inverse matrix of a matrix constituted by the arrival times (see col. 8, lines 44-49 — “The reception signal rij, is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound.”; see col. 10, lines 8-10 — “...the conversion matrix A is a square matrix having a size of m x n, and inverse matrix A can be obtained.”), 
the matrix constituted by the arrival times is added with a waveform corresponding to an impulse response (Fig. 1; see col. 6, lines 13-17 — “The drive signal generating unit 20 includes plural pulsers corresponding to the plural ultrasonic transducers 10a, for example. The drive signal generating unit 20 supplies one or plural drive signals for driving one or plural ultrasonic transducers to the ultrasonic probe 10...” Where the impulse response of a waveform is equated to a drive signal of the transducers), and
the control unit sends a command so that ultrasound is emitted from an element that is assumed to be an emitting element in the matrix constituted by the arrival time (Fig. 1; see col. 7, lines 23-24 — “The control unit 72 controls the drive signal generating unit 20, the reception signal processing unit 30...”; see col. 4, lines 13-15 — “calculating a conversion matrix representing weighting information when ultrasonic echoes from plural locations on a section of an object to be inspected are synthesized...”; see col. 8, lines 43-53 — “The reception signal rij is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound. Accordingly, weighting of ayx is respectively provided to the sound source signals syx, and ayx = 0 for the sound sources not at the same distance from the vibrator j as that of the reception signal rij. Note that ayx is weighting information depending on i, j...”).
Kondo does not explicitly teach:
a plurality of elements that are arranged around a test object and perform at least either emission or reception of ultrasound; 
an image generation unit that generates a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value, 
under a condition that a rank of the matrix becomes a number of the division region, 
a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition, and 
the data collection unit includes preprocessing in which images are obtained at different times so that echo signals caused by scatterers are removed and only components in the images that do not change over time are extracted.
Whereas, Johnson, in the same field of endeavor (see col. 5, lines 66-68 – “…to scan various objects or parts of the human anatomy, as for example a patient's breast…”), teaches a plurality of elements that are arranged around a test object and perform at least either emission or reception of ultrasound (Fig. 3, ring of transmitter 100-107 and receiver 108-115 transducer arrays; see col. 6, lines 60-66 — “...each of the transmitter arrays 100-107 is sequentially triggered so as to transmit an ultrasound energy signal. Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive ultrasound energy signals that have been either transmitted through or reflected by the object being scanned.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kondo, by including to the system a plurality of elements that are arranged around a test object and perform at least either emission or reception of ultrasound, as disclosed in Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to provide high quality resolution real time images of a patient’s breast by synthetically focusing ultrasound energy, as taught in Johnson (see col. 2, lines 54-68).
Kondo in view of Johnson does not explicitly teach:
an image generation unit that generates a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value, 
under a condition that a rank of the matrix becomes a number of the division region,
a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition, and 
3Serial No. 16/758,160the data collection unit includes preprocessing in which images are obtained at different times so that echo signals caused by scatterers are removed and only components in the images that do not change over time are extracted.
Whereas, Sato, in the same field of endeavor, teaches:
an image generation unit (Fig. 1, image generating circuitry 15) that generates a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value (see para. 0050 – “The Doppler image data generated by the image generating circuitry 15 is either a piece of color Doppler image data representing a piece of blood flow information in colors, or Doppler image data representing a piece of blood flow information in a gray scale.” Where the pixel values of the image are on a color or grey scale), 
under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition (see para. 0087 – “…data array length “L”…” is the number of receiving elements; see para. 0089 – “The resultant MTI filter matrix 'W' has L rows and L columns, based on Expression (2). The number of principal components to be reduced, that is, the rank to be reduced is determined depending on how many diagonal elements are set to “zero” in the diagonal matrix with L rows and L columns.”); and 
3Serial No. 16/758,160the data collection unit (Fig. 1, Doppler processing circuitry 14) includes 
preprocessing in which images are obtained at different times (Fig. 1; see para. 0032 – “The transmitting and receiving circuitry 11 has a function capable of instantaneously changing the transmission frequency, the transmission driving voltage, and the like to allow a predetermined scan sequence to be executed based on instructions from the controlling circuitry 18…”; see para. 0036 – “The buffer 12 is, for example, a first-in/first-out (FIFO) memory, and stores therein I/O signals corresponding to a predetermined number of frames.”) 
so that echo signals caused by scatterers are removed (suppressing clutter component) and only components in the images that do not change over time are extracted (blood flow information in image) (Fig. 1; see Abstract – “The calculating circuitry calculates a filter coefficient for suppressing a clutter generated by a tissue, by performing principal component analysis using the correlation matrix, and by performing a matrix operation of approximating a clutter component as a principal component and of suppressing the clutter component.”; see para. 0091 – “The computing circuitry 142 determines the number of principal components to be reduced, that is the rank to be reduced…It is however preferable for such a rank to be reduced to be determined adaptively based on the eigenvalue size when the scanned region includes some tissues moving at velocity that changes over time, due to heartbeats, for example, such as a heart or a blood vessel. In other words, the computing circuitry 142 changes the number of principal components reduced based on the eigenvalue size of the correlation matrixes.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kondo in view of Johnson, by including to the system an image generation unit that generates a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value, under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition, and 3Serial No. 16/758,160the data collection unit includes preprocessing in which images are obtained at different times so that echo signals caused by scatterers are removed and only components in the images that do not change over time are extracted, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to improve the Doppler image quality, as taught in Sato (see para. 0118). 
Furthermore, regarding claim 2, Kondo further teaches 
wherein the division regions are regions obtained by dividing the imaging region in a grid-like manner (Fig. 3-4, coordinate system of imaging region divided in a grid-like manner), 
the second factor is a vector constituted by the measurement data (see Abstract — “...a sampling unit for generating a reception signal matrix representing ultrasonic echoes from sampling points on a section of the object...”; see equation 4, where the reception signal matrix R is a vector), and 
the calculation unit calculates the scattered sound pressure intensity from a product of the first factor and the second factor (see Abstract — “...a sound source information calculating unit for calculating a product of the inverse matrix and the reception signal matrix to obtain a sound source signal matrix representing information on reflective sound sources within the object...”). 
Furthermore, regarding claim 3, Kondo further teaches 
wherein a product of a number of vertical regions and a number of horizontal regions, the vertical and horizontal regions constituting the division regions and being obtained by performing division in a grid-like manner (Fig. 3-4, coordinate system of imaging region divided in a grid-like manner), and 
the product of the number of receiving elements and the number of data samples in a time-axis direction in collection of the measurement data respectively match a number of columns and a number of rows of the matrix (see col. 8, lines 19-23 — “...a reception signal based on ultrasonic echoes from an ultrasonic reflection source at the i-th depth (hereinafter, also referred to as “depth i”) in the j-th vibrator (hereinafter, also referred to as "vibrator j”) is referred to as rij.’; see col. 9, lines 25-27 — “In the case where the positions of the vibrators and 25 reception signals are the same as positions of sound sources, imax=m, jmax=n.”; Fig. 4, four receiving elements E multiplied by four receiving signals rij, for each element at different distances t at certain times is 16, so in this case the matrix would have four columns and four rows multiplied to get 16).
Furthermore, regarding claim 4, Kondo further teaches: 
the data collection unit collects first measurement data from an element that has received a scattered wave corresponding to the ultrasound emitted by the first element and collects second measurement data from an element that has received a scattered wave corresponding to the ultrasound emitted by the second element (see col. 6, lines 50-52 — “The reception data sampled by the sampling unit 41 is temporarily stored in the data storage unit 42...”), and 
the calculation unit calculates a first scattered sound pressure intensity from a product of a first inverse matrix obtained in a case where the first element is treated as an ultrasound emitting element and a vector obtained by arranging the first measurement data (see Abstract — “...a sound source information calculating unit for calculating a product of the inverse matrix and the reception signal matrix to obtain a sound source signal matrix representing information on reflective sound sources within the object...”), 
calculates a second scattered sound pressure intensity from a product of a second inverse matrix obtained in a case where the second element is treated as an ultrasound emitting element and a vector obtained by arranging the second measurement data (see Abstract — “...a sound source information calculating unit for calculating a product of the inverse matrix and the reception signal matrix to obtain a sound source signal matrix representing information on reflective sound sources within the object...”), and Johnson further teaches: e wherein the control unit performs control such that a second element emits ultrasound after a first element emits ultrasound (see Abstract — “Semicircular wave fronts of ultrasound energy are propagated from different points around the ring of transducers by triggering the transmitter arrays in sequence.”), and 
combines the first scattered sound pressure intensity and the second scattered sound pressure intensity (Fig. 5; see col. 14, lines 8-11 — “The digital signals stored in RAM circuit 218 are subsequently retrieved by the digital computer 188 and combined so as to reconstruct therefrom an image of reflection for the scanned object.”), and 
Johnson further teaches:  
wherein the control unit performs control such that a second element emits ultrasound after a first element emits ultrasound (see Abstract — “Semicircular wave fronts of ultrasound energy are propagated from different points around the ring of transducers by triggering the transmitter arrays in sequence.”), and 
combines the first scattered sound pressure intensity and the second scattered sound pressure intensity (Fig. 5; see col. 14, lines 8-11 — “The digital signals stored in RAM circuit 218 are subsequently retrieved by the digital computer 188 and combined so as to reconstruct therefrom an image of reflection for the scanned object.”).
Furthermore, regarding claim 5, Kondo further teaches the vertical and horizontal regions being regions obtained by performing division in the grid-like manner (Fig. 3-4, coordinate system of imaging region divided in a grid-like manner), and 
Sato further teaches wherein a rank of the matrix is equal to the product of the number of vertical regions and the number of horizontal regions (see para. 0089 – “The resultant MTI filter matrix 'W' has L rows and L columns, based on Expression (2). The number of principal components to be reduced, that is, the rank to be reduced is determined depending on how many diagonal elements are set to “zero” in the diagonal matrix with L rows and L columns.” Where the number of vertical regions and horizontal regions are equal to the L rows and L columns of the matrix). 
Furthermore, regarding claim 7, Johnson further teaches wherein when seen from the test object, the receiving elements are arranged on a side where the emitting element is arranged (Fig. 3, ring of transmitter 100-107 and receiver 108-115 transducer arrays; see col. 6, lines 60-66 — “...each of the transmitter arrays 100-107 is sequentially triggered so as to transmit an ultrasound energy signal. Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive ultrasound energy signals that have been either transmitted through or reflected by the object being scanned.”).
The motivation for claims 4-5 and 7 was shown previously in claim 1. 

Regarding claim 9, Kondo teaches an ultrasound diagnostic method (Fig. 1, ultrasonic imaging apparatus) comprising: 
a step of collecting measurement data, which are data obtained from the elements that have received the scattered waves (see col. 6, lines 50-52 — “The reception data sampled by the sampling unit 41 is temporarily stored in the data storage unit 42...”); 
a step of calculating, for division regions into which an imaging region including all or a portion of the test object is divided, a scattered sound pressure intensity of each division region, which is the intensity of sound pressure of the scattered waves in the division region, on the basis of a first factor and a second factor of the division region (Fig. 1; see col. 13, lines 61-67 — “...the sound source information calculating unit 55 shown in FIG. 1 calculates a product of the inverse matrix of the conversion matrix calculated by the inverse matrix calculating unit 54 and the reception signal matrix generated by the sampling unit 41 with respect to the respective regions formed by dividing the section of the object into plural regions.”; Fig. 10; see col. 14, lines 1-2 — “...generating tomographic images by diving a section of the object into small regions.”), 
the first factor being constituted by 5Serial No. 16/758,160arrival times each being a period from emission to reception of ultrasound that is emitted from a predetermined element among the plurality of elements, scattered by the test object in the division region, and received by a corresponding one of all or some of the plurality of elements (see col. 8, lines 44- 49 — “The reception signal rij, is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound.”), 
the second factor being constituted by the measurement data (see Abstract — “...a sampling unit for generating a reception signal matrix representing ultrasonic echoes from sampling points on a section of the object...”); and 
wherein the first factor is an inverse matrix of a matrix constituted by the arrival times (see col. 8, lines 44-49 — “The reception signal rij, is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound.”; see col. 10, lines 8-10 — “...the conversion matrix A is a square matrix having a size of m x n, and inverse matrix A“ can be obtained.”), 
the matrix constituted by the arrival times is added with a waveform corresponding to an impulse response (Fig. 1; see col. 6, lines 13-17 — “The drive signal generating unit 20 includes plural pulsers corresponding to the plural ultrasonic transducers 10a, for example. The drive signal generating unit 20 supplies one or plural drive signals for driving one or plural ultrasonic transducers to the ultrasonic probe 10...” Where the impulse response of a waveform is equated to a drive signal of the transducers), and 
ultrasound is emitted from an element that is assumed to be an emitting element in the matrix constituted by the arrival time (Fig. 1; see col. 7, lines 23-24 — “The control unit 72 controls the drive signal generating unit 20, the reception signal processing unit 30...”; see col. 4, lines 13-15 — “calculating a conversion matrix representing weighting information when ultrasonic echoes from plural locations on a section of an object to be inspected are synthesized...”; see col. 8, lines 43-53 — “The reception signal rij is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound. Accordingly, weighting of ayx is respectively provided to the sound source signals syx, and ayx = 0 for the sound sources not at the same distance from the vibrator j as that of the reception signal rij. Note that ayx is weighting information depending on i, j...”).
Kondo does not explicitly teach: 
a step of emitting ultrasound from any one of a plurality of elements arranged around a test object and receiving, using all or some of the plurality of elements, scattered waves caused by the test object scattering the ultrasound; 
a step of generating a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value,
under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined and data are acquired under the condition, and 
the data collection unit includes preprocessing in which images are obtained at different times so that echo signals caused by scatterers are removed and only components in the images that do not change over time are extracted.  
Whereas, Johnson, in the same field of endeavor (see col. 5, lines 66-68 – “…to scan various objects or parts of the human anatomy, as for example a patient's breast…”), teaches a step of emitting ultrasound from any one of a plurality of elements arranged around a test object and receiving, using all or some of the plurality of elements, scattered waves caused by the test object scattering the ultrasound (Fig. 3, ring of transmitter 100-107 and receiver 108-115 transducer arrays; see col. 6, lines 60-66 — “...each of the transmitter arrays 100-107 is sequentially triggered so as to transmit an ultrasound energy signal. Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive ultrasound energy signals that have been either transmitted through or reflected by the object being scanned.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kondo, by including to the method a step of emitting ultrasound from any one of a plurality of elements arranged around a test object and receiving, using all or some of the plurality of elements, scattered waves caused by the test object scattering the ultrasound, as disclosed in Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to provide high quality resolution real time images of a patient’s breast by synthetically focusing ultrasound energy, as taught in Johnson (see col. 2, lines 54-68).
Kondo in view of Johnson does not explicitly teach: 
a step of generating a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value,
under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined and data are acquired under the condition, and 
the data collection unit includes preprocessing in which images are obtained at different times so that echo signals caused by scatterers are removed and only components in the images that do not change over time are extracted.  
Whereas, Sato, in the same field of endeavor, teaches: 
a step of generating a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value (see para. 0050 – “The Doppler image data generated by the image generating circuitry 15 is either a piece of color Doppler image data representing a piece of blood flow information in colors, or Doppler image data representing a piece of blood flow information in a gray scale.” Where the pixel values of the image are on a color or grey scale),
under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined and data are acquired under the condition (see para. 0087 – “…data array length “L”…” is the number of receiving elements; see para. 0089 – “The resultant MTI filter matrix 'W' has L rows and L columns, based on Expression (2). The number of principal components to be reduced, that is, the rank to be reduced is determined depending on how many diagonal elements are set to “zero” in the diagonal matrix with L rows and L columns.”), and 
the data collection unit includes preprocessing in which images are obtained at different times (Fig. 1; see para. 0032 – “The transmitting and receiving circuitry 11 has a function capable of instantaneously changing the transmission frequency, the transmission driving voltage, and the like to allow a predetermined scan sequence to be executed based on instructions from the controlling circuitry 18…”; see para. 0036 – “The buffer 12 is, for example, a first-in/first-out (FIFO) memory, and stores therein I/O signals corresponding to a predetermined number of frames.”) 
so that echo signals caused by scatterers are removed (suppressing clutter component) and only components in the images that do not change over time are extracted (blood flow information in image) (Fig. 1; see Abstract – “The calculating circuitry calculates a filter coefficient for suppressing a clutter generated by a tissue, by performing principal component analysis using the correlation matrix, and by performing a matrix operation of approximating a clutter component as a principal component and of suppressing the clutter component.”; see para. 0091 – “The computing circuitry 142 determines the number of principal components to be reduced, that is the rank to be reduced…It is however preferable for such a rank to be reduced to be determined adaptively based on the eigenvalue size when the scanned region includes some tissues moving at velocity that changes over time, due to heartbeats, for example, such as a heart or a blood vessel. In other words, the computing circuitry 142 changes the number of principal components reduced based on the eigenvalue size of the correlation matrixes.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kondo in view of Johnson, by including to the method a step of generating a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value,under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined and data are acquired under the condition, and the data collection unit includes preprocessing in which images are obtained at different times so that echo signals caused by scatterers are removed and only components in the images that do not change over time are extracted, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to improve the Doppler image quality, as taught in Sato (see para. 0118).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Johnson and Sato, as applied to claim 5 above, and in further view of Furukawa et al. (US 20170281125 A1, published October 5, 2017), hereinafter referred to as Furukawa.
Regarding claim 6, Kondo in view of Johnson and Sato teaches all of the elements disclosed in claim 5 above. 
Kondo in view of Johnson and Sato does not explicitly teach wherein the arrival times are calculated on the basis of the fact that there is a difference in a sound speed of the ultrasound inside a breast and a sound speed of the ultrasound outside the breast.  
	Whereas, Furukawa, in the same field of endeavor, teaches wherein the arrival times are calculated on the basis of the fact that there is a difference in a sound speed of the ultrasound inside a breast and a sound speed of the ultrasound outside the breast (Fig. 4B; see pg. 6, col. 2, para. 0084 — “When a difference between the sound velocity in the subject 100 and the sound velocity in the acoustic matching material 190 is small or when the size of the voxel 101 is relatively large, a sound ray may be linearly approximated...The computer 150 may employ linear approximation when a distance (difference in traveling time X sound velocity) corresponding to a difference between traveling time in the case where refraction is taken into account and traveling time in the case where linear approximation is performed is sufficiently smaller than the size of the voxel 101.”; see pg. 11, col. 1, para. 0134 — “In the case where the difference between the sound velocities before and after the acoustic wave is incident to the holding cup 120 is taken into account, the traveling time is determined...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrival times, as disclosed in Kondo in view of Johnson and Sato, by having the arrival times calculated on the basis of the fact that there is a difference in a sound speed of the ultrasound inside a breast and a sound speed of the ultrasound outside the breast, as disclosed in Furukawa. One of ordinary skill in the art would have been motivated to make this modification in order to correct a distortion of a reception signal based on an acoustic wave due to a waveform distortion that occurs when the acoustic wave passes through a solid, as taught in Furukawa (see pg. 1, col. 2, para. 0008).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Johnson and Sato, as applied to claim 1 above, and in further view of Ostensen et al. (US 5980460 A, published November 9, 1999), hereinafter referred to as Ostensen. 
Regarding claim 8, Kondo in view of Johnson and Sato teaches all of the elements disclosed in claim 1 above, and 
Sato further teaches wherein the scattering image is generated every predetermined time (Fig. 1; see para. 0032 – “The transmitting and receiving circuitry 11 has a function capable of instantaneously changing the transmission frequency, the transmission driving voltage, and the like to allow a predetermined scan sequence to be executed based on instructions from the controlling circuitry 18…”; see para. 0036 – “The buffer 12 is, for example, a first-in/first-out (FIFO) memory, and stores therein I/O signals corresponding to a predetermined number of frames.”). 
Kondo in view of Johnson and Sato does not explicitly teach where a portion of the generated scattering image where a change in pixel value is greater than or equal to a predetermined value is extracted.  
	Whereas, Ostensen, in the same field of endeavor, teaches where a portion of the generated scattering image where a change in pixel value is greater than or equal to a predetermined value is extracted (see col. 3, lines 17-18, 26-28 — “correlation factor d-Ai(l,k) can be determined from the absolute difference in intensities...displaying regions where di(l,k) exceeds a threshold value, by displaying the value of di(l,k), according to an intensity or color coded scheme...” where the change in pixel value is equated to the absolute difference in intensities).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generated images, as disclosed in Kondo in view of Johnson and Sato, by having where a portion of the generated scattering image where a change in pixel value is greater than or equal to a predetermined value is extracted, as disclosed in Ostensen. One of ordinary skill in the art would have been motivated to make this modification in order to enhance visualization of the moving contrast agent in successive images, as taught in Ostensen (see col. 3, lines 22-33).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Johnson. 
Regarding claim 11, Kondo teaches an ultrasound diagnostic system (Fig. 1, ultrasonic imaging apparatus) comprising: 
a control unit that controls the plurality of elements such that at least one of the plurality of elements emits ultrasound and all or some of the plurality of elements receive scattered waves caused by the test object scattering the ultrasound (Fig. 1; see col. 7, lines 23-24 — “The control unit 72 controls the drive signal generating unit 20, the reception signal processing unit 30...”; see col. 6, lines 15-22 — “The drive signal generating unit 20 supplies one or plural drive signals for driving one or plural ultrasonic transducers to the ultrasonic probe 10, or adjusts amounts of delay of the drive signals based on the transmission delay pattern selected by the control unit 72 and supply the drive signals to the ultrasonic probe 10 such that the ultrasonic waves transmitted from the plural ultrasonic transducers 10a form a predetermined wavefront or an ultrasonic beam.”); 
a data collection unit that collects measurement data, which are data obtained from the elements that have received the scattered waves, and expands the measurement data into a 1D vector (see Abstract — “...a sampling unit for generating a reception signal matrix representing ultrasonic echoes from sampling points on a section of the object...”; see equation 4, where the reception signal matrix R is a vector); 
a calculation unit that calculates, for division regions into which an imaging region including all or a portion of the test object is divided, a scattered sound pressure intensity of each 6Serial No. 16/758,160division region, which is the intensity of sound pressure of the scattered waves in the division region, based on a first factor and a second factor of the division region (Fig. 1; see col. 13, lines 61-67 — “...the sound source information calculating unit 55 shown in FIG. 1 calculates a product of the inverse matrix [first factor] of the conversion matrix calculated by the inverse matrix calculating unit 54 and the reception signal matrix [second factor] generated by the sampling unit 41 with respect to the respective regions formed by dividing the section of the object into plural regions.”; Fig. 10; see col. 14, lines 1-2 —“...generating tomographic images by diving a section of the object into small regions.”); and 
an image generation unit that generates a scattering image (Fig. 1; see col. 7, lines 18-20 – “The D/A converter 61 converts the digital image signal outputted from the image signal generating part 50 into an analog image signal.”), 
wherein the first factor is a 2D measurement matrix (see col. 8, lines 44-49 — “The reception signal rij, is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound.”), and 
the second factor is a 1D vector expanded from the receiving data (see Abstract — “...a sampling unit for generating a reception signal matrix representing ultrasonic echoes from sampling points on a section of the object...”; see equation 4, where the reception signal matrix R is a 1D vector).  
Kondo does not explicitly teach a plurality of elements that are arranged around a test object and perform at least either emission or reception of ultrasound.
Whereas, Johnson, in the same field of endeavor (see col. 5, lines 66-68 – “…to scan various objects or parts of the human anatomy, as for example a patient's breast…”), teaches a plurality of elements that are arranged around a test object and perform at least either emission or reception of ultrasound (Fig. 3, ring of transmitter 100-107 and receiver 108-115 transducer arrays; see col. 6, lines 60-66 — “...each of the transmitter arrays 100-107 is sequentially triggered so as to transmit an ultrasound energy signal. Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive ultrasound energy signals that have been either transmitted through or reflected by the object being scanned.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kondo, by including to the system a plurality of elements that are arranged around a test object and perform at least either emission or reception of ultrasound, as disclosed in Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to provide high quality resolution real time images of a patient’s breast by synthetically focusing ultrasound energy, as taught in Johnson (see col. 2, lines 54-68).
Furthermore, regarding claim 14, Kondo further teaches the image generation unit generates a scattering image by solving the inverse problem using the 2D measurement matrix and the preprocessed receiving data of scattered sound pressure (Fig. 1; see col. 13, lines 61-67 — “...the sound source information calculating unit 55 shown in FIG. 1 calculates a product of the inverse matrix of the conversion matrix calculated by the inverse matrix calculating unit 54 and the reception signal matrix generated by the sampling unit 41 with respect to the respective regions formed by dividing the section of the object into plural regions.”).  

	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Johnson, as applied to claim 11 above, and in further view of Sato.
	Regarding claim 12, Kondo in view of Johnson teaches all of the elements disclosed in claim 11 above, and 
Kondo further teaches wherein the calculation unit constructs the 2D measurement matrix formed by vertically arranging sub-matrixes each corresponding to a specific emission condition (see col. 8, lines 19-23 — “...a reception signal based on ultrasonic echoes from an ultrasonic reflection source at the i-th depth (hereinafter, also referred to as “depth i”) in the j-th vibrator (hereinafter, also referred to as "vibrator j”) is referred to as rij.’; see col. 9, lines 25-27 — “In the case where the positions of the vibrators and 25 reception signals are the same as positions of sound sources, imax=m, jmax=n.”), 
each column of the sub-matrix is constructed by computing the received signals on a plurality of receiving elements from a point scatterer in a specific pixel corresponding to the division regions (see col. 8, lines 19-23 — “...a reception signal based on ultrasonic echoes from an ultrasonic reflection source at the i-th depth (hereinafter, also referred to as “depth i”) in the j-th vibrator (hereinafter, also referred to as "vibrator j”) is referred to as rij.’; see col. 9, lines 25-27 — “In the case where the positions of the vibrators and 25 reception signals are the same as positions of sound sources, imax=m, jmax=n.”), 
the received signals contain information of both a signal arrive time and a waveform (see col. 8, lines 44- 49 — “The reception signal rij, is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound.”; see Abstract — “...a sampling unit for generating a reception signal matrix representing ultrasonic echoes from sampling points on a section of the object...”), and 
the information of the signal arrive time represents a period emitted from the specific emitting element, scattered by the point scatterer, and received by a corresponding one of the receiving elements (see col. 8, lines 44- 49 — “The reception signal rij, is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound.”). 
Kondo in view of Johnson does not explicitly teach: 
the information of the waveform contains finite bandwidth resulting from the interaction between a transducer and a scatterer, and 
the 2D measurement matrix further includes columns of which number equals to the product of the number of vertical regions and the number of horizontal regions, into which the imaging region is divided so that the 2D measurement matrix is constructed such that its rank is equal to the product of the number of vertical regions and the number of horizontal regions. 
Whereas, Sato, in the same field of endeavor, teaches: 
the information of the waveform contains finite bandwidth resulting from the interaction between a transducer and a scatterer (see para. 0038 – “The B-mode processing circuitry 13 is capable of changing the frequency bandwidth to be visualized by filtering the detected frequencies.”); and 
the 2D measurement matrix further includes columns of which number equals to the product of the number of vertical regions and the number of horizontal regions, into which the imaging region is divided so that the 2D measurement matrix is constructed such that its rank is equal to the product of the number of vertical regions and the number of horizontal regions (see para. 0089 – “The resultant MTI filter matrix 'W' has L rows and L columns, based on Expression (2). The number of principal components to be reduced, that is, the rank to be reduced is determined depending on how many diagonal elements are set to “zero” in the diagonal matrix with L rows and L columns.” Where the number of vertical regions and horizontal regions are equal to the L rows and L columns of the matrix).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kondo in view of Johnson, by including to the system the information of the waveform contains finite bandwidth resulting from the interaction between a transducer and a scatterer, and the 2D measurement matrix further includes columns of which number equals to the product of the number of vertical regions and the number of horizontal regions, into which the imaging region is divided so that the 2D measurement matrix is constructed such that its rank is equal to the product of the number of vertical regions and the number of horizontal regions, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to improve the Doppler image quality, as taught in Sato (see para. 0118).
Furthermore, regarding claim 13, Sato further teaches
wherein the data collection unit includes preprocessing in which images are obtained at different times (Fig. 1; see para. 0032 – “The transmitting and receiving circuitry 11 has a function capable of instantaneously changing the transmission frequency, the transmission driving voltage, and the like to allow a predetermined scan sequence to be executed based on instructions from the controlling circuitry 18…”; see para. 0036 – “The buffer 12 is, for example, a first-in/first-out (FIFO) memory, and stores therein I/O signals corresponding to a predetermined number of frames.”) and 
only components in the images that do not change over time are extracted (Fig. 1; see Abstract – “The calculating circuitry calculates a filter coefficient for suppressing a clutter generated by a tissue, by performing principal component analysis using the correlation matrix, and by performing a matrix operation of approximating a clutter component as a principal component and of suppressing the clutter component.”; see para. 0091 – “The computing circuitry 142 determines the number of principal components to be reduced, that is the rank to be reduced…It is however preferable for such a rank to be reduced to be determined adaptively based on the eigenvalue size when the scanned region includes some tissues moving at velocity that changes over time, due to heartbeats, for example, such as a heart or a blood vessel. In other words, the computing circuitry 142 changes the number of principal components reduced based on the eigenvalue size of the correlation matrixes.”).  
The motivation for claim 13 was shown previously in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alfano et al. (US 20040030255 A1, published February 12, 2004) discloses a system where the rank of the matrix is the number of divisions at a x-y plane. 
J. Wiskin et al., “Non-linear inverse scattering: High resolution quantitative breast tissue tomography,” Journal of Acoustical Society of America, vol. 131, no. 5, pp. 3802-3813, May 2012 discloses having transmitter/receiver arrays surrounding a breast in the water bath, and calculating the computational imaging grid of the breast.
Derode et al. (US 20110125014 A1, published May 26, 2011) discloses determining a rank matrix associated with multiple scattering (noise space) that it is desired to separate signal space and noise space, and where multiple and higher rank matrices can be used iteratively. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793